Citation Nr: 0618009	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES


1.	Entitlement to service connection for diabetes mellitus.

2.	Entitlement to service connection for sinusitis.

3.	Entitlement to service connection for residuals of a nose 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefits 
sought on appeal.

The appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus.

2.  The veteran does not have sinusitis.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim for, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claim for service 
connection.  Hence, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

The service medical records are negative for any treatment or 
diagnosis pertaining to either sinusitis or diabetes 
mellitus.  An October 1967 separation examination was 
negative for sugar on urinalysis. 

Private medical records are negative for any treatment or 
diagnosis relating to diabetes mellitus and sinusitis.  The 
records indicate that the veteran complained of nasal 
congestion in June 1996 and was diagnosed with allergic 
rhinitis.  Subsequent records show additional treatment for 
allergic rhinitis in 2004.

July 2003 VA examination records notated the veteran did not 
suffer from diabetes.  Additionally, the examiner notated 
there was no nasal congestion. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as diabetes, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

In this case, there is no evidence that the veteran is 
currently disabled due to diabetes mellitus or sinusitis.  
Medical records from the VA, along with the private medical 
records submitted on behalf of the veteran, do not show a 
diagnosis of any of the conditions.  In the absence of 
competent evidence of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Id., 3 Vet. App. At 225.  The Court further stated that where 
proof is insufficient to establish a present disability there 
can be no valid claim for service connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disabilities, as defined by governing 
law, the claims must be denied.

Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for sinusitis is denied.




REMAND

Service medical records indicate that in August 1966, the 
veteran suffered a small chip fracture of the distal portion 
of the nasal bone.  The examiner reported there was no 
significant displacement or distortion of the nasal 
structure.  The injury occurred while the veteran was playing 
touch football.  The separation examination revealed no 
abnormalities of the nose.

In September 1997, the veteran underwent surgery for a nasal 
obstruction secondary to severe septal deviation with 
inferior turbinate hypertrophy.  The procedures performed 
were a septoplasty and a bilateral inferior turbinate 
reduction.

In light of the fact that the appellant fractured his nose 
in-service, the possibility that he still shows radiological 
residuals of a fractured nose, however slight; and the 
possibility that his nasal obstruction may be related to the 
in-service fracture, further development, to include a VA 
examination, is required.  38 U.S.C.A. § 5103A. 

Accordingly, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
remaining claim on appeal, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran and 
request that he identify any medical 
records which have not been previously 
submitted which pertain to treatment for 
residuals of an in-service nasal 
fracture, and/or show that there is a 
relationship between that fracture and a 
post service disability to include 
residuals of a septoplasty.  Following 
the receipt of the veteran's response the 
RO should undertake all appropriate 
development.

3.  The RO should then schedule the 
veteran for a VA examination by an ear, 
nose and throat specialist.  The claims 
folder must be provided to and reviewed 
by the examiner prior to preparing the 
examination report.  Following the 
examination the examiner must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
current disability relating to the 
veteran's nose, to include residuals of a 
postservice septoplasty, is related to 
his in-service nasal fracture.  A 
complete rationale must accompany any 
opinion provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any 
examination report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remaining issue.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted with respect to the issue of 
entitlement to service connection for residuals of a nose 
injury.  No action is required of the appellant until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


